DETAILED ACTION
Applicant’s 04/20/2021 response to the previous 03/19/2021 Office action has been considered and entered.

This is the Second First Office Action on the Merits during examination and is directed towards claims 1-21 as amended and/or filed on 04/20/2021.

Notice of Pre-AIA  or AIA  Status
No apparent priority is claimed accordingly the earliest filing date is 07 March 2019 (20190307).

The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2021 has been entered.
 
Response to Amendments/Arguments
Applicant’s 04/20/2021 amendments to the claims and arguments in support thereof, with respect to the rejection(s) of claim(s) 1-21 as set forth in sections 9-12 of the previous Office action have been fully considered and are they are somewhat persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of at least JP2018063615 to Nissan provided as Foreign Patent Document Cite No. 1 in the 03/07/2019 IDS and US 20200062267 A1 to Magzimof; Shay et al. (Magzimof) as set forth below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 6-11, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2018063615 to Nissan provided as Foreign Patent Document Cite No. 1 in the 03/07/2019 IDS in view of US 20200062267 A1 to Magzimof; Shay et al. (Magzimof).

Regarding claims 1 and 18 Nissan teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    746
    509
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    753
    537
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    529
    437
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    377
    554
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    302
    785
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    457
    384
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    750
    585
    media_image7.png
    Greyscale


a display screen in L102 in Fig. 4 above;
and circuitry coupled to the display screen in Fig. 4 above
a plurality of sensors capturing one or more signals associated with the vehicle; 
“The sensor M101 mounted on the vehicle acquires the vehicle position, the vehicle momentum, and the environment around the vehicle as sensing data. The sensor M101 includes a GPS system M101a (vehicle position detection means) that detects the positions of the unmanned driving vehicles V101 to V105, and an in-vehicle camera M101b (external sensor) that images the environment around the vehicle.”

and circuitry, coupled with the plurality of sensors, to: 
identify a trigger input to change a current operation mode of the vehicle to a teleoperation mode of the vehicle based on the captured one or more signals;
“traveling stop state occurs due to an abnormality during autonomous traveling”
 transmit a teleoperation request to each teleoperation server of a plurality of teleoperation servers based on the identified trigger input in; 
“The operator skill (operator's operation level) is managed by license information issued in consideration of education, safety awareness, visual acuity and the like. That is, the operator skill is divided into, for example, “operation level 1”, “operation level 2”, and “operation level 3” based on the license information, and determines whether the remote operation input by the operator is valid or invalid. This is reflected in vehicle operation. 
  That is, when the operator skill is “operation level 1” and “operation level 2”, “area 1 range B” is used, and if the remote operation position by the remote controller M115 exists within “area 1 range B”, an emergency stop is performed. It is a position where it can be confirmed that there is nothing that prevents the vehicle from proceeding. On the other hand, when the operator skill is “operation level 3”, “area 2 range C” is used, and if the remote operation position by the remote controller M115 is within “area 2 range C”, the vehicle of 

	Wherein it is understood that ALL level 1 operators in the area would receive the request to control the vehicle, 

receive teleoperation cost values from the plurality of teleoperation servers based on the transmitted teleoperation request, i.e. that only a level 3 operator can continue control of the vehicle; 
select a teleoperation server from the plurality of teleoperation servers based on a comparison of the teleoperation cost values received from the plurality of teleoperation servers because the teleoperator with operation level 3 was the only one capable of teleoperating the vehicle based on certification level and associated cost value;
transmit, in the teleoperation mode, the captured one or more signals to a teleoperation server of a plurality of teleoperation servers;
“In the unmanned conveyance system, when a traveling stop state due to an abnormality occurs during autonomous traveling, a remote control position is determined by a positional relationship between an emergency stop vehicle A and the remote controller M115 as to whether the position makes it possible to confirm the nonexistence of an obstacle disturbing the advance of the emergency stop vehicle A. “
 
receive, in the teleoperation mode, one or more vehicular instructions from the teleoperation server based on the transmitted one or more signals;
“When the remote control position is determined to be such a position as to confirm the nonexistence of the obstacle disturbing the advance of the emergency stop vehicle A, the remote control authority for allowing return to the autonomous driving state by remote control is given”; and 


“the remote control authority for allowing return to the autonomous driving state by remote control is given… Whether the remote control position is a position where it can be confirmed that there are no obstacles that hinder the progress of the emergency stop vehicle due to the positional relationship between the emergency stop vehicle and the remote control device when a travel stop state due to abnormality occurs during autonomous driving Judging.”.  

While it is considered that Nissan teaches a cost value for each teleoperator as explained above, Nissan does not appear to expressly disclose the newly added limitations wherein each teleoperation server of the plurality of teleoperation servers is associated with a plurality of teleoperation devices, each teleoperation device of the plurality of teleoperation devices is associated with a teleoperator of a plurality of teleoperators, and each teleoperation cost value of the teleoperation cost values is a cost of driving the vehicle in the teleoperation mode by a teleoperation device of the plurality of teleoperation devices, wherein it is understood the that “cost of driving the vehicle” is a fee or price paid to teleoperate the vehicle.

Magzimof teaches wherein each teleoperation server of the plurality of teleoperation servers is associated with a plurality of teleoperation devices, each teleoperation device of the plurality of teleoperation devices is associated with a teleoperator of a plurality of teleoperators, and each teleoperation cost value of the teleoperation cost values is a cost of driving the vehicle in the teleoperation mode by a teleoperation device of the plurality of teleoperation devices, wherein it is understood the that “cost of driving the vehicle” is 

    PNG
    media_image8.png
    861
    654
    media_image8.png
    Greyscale




    PNG
    media_image9.png
    693
    894
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    704
    993
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    717
    918
    media_image11.png
    Greyscale

and associated descriptive texts including the ABSTRACT:
“A system provides on-demand remote support services including teleoperation of vehicles. In response to a remote support request, the system assesses environmental conditions, historical data, and/or parameters of a request for remote support to rank available operators capable of fulfilling the request, and selects an optimal operator for the remote support request based on desired criteria.”

 a vehicle control system 100 and teleoperation device 100 to provide driving assistance for a vehicle 102 in Fig. 1 above and para:
“[0018] FIG. 1 is a block diagram of a vehicle environment 100 including a plurality of vehicles 102, a remote support server 120 supporting one or more remote support terminals 110, and one or more networks 140 comprising network devices 145. In alternative embodiments, the vehicle environment 100 may include different or additional components.”, 

comprising: 

a display screen 110 in para:
“[0023] In an embodiment, upon requesting remote support, a video stream capturing the vehicle environment may be provided by the vehicle 102 to the teleoperation support module 130 and presented at a remote support terminal 110. A human teleoperator at the remote support terminal 110 may view the video stream on a display to assess the situation and take appropriate action via a control input device at the remote support terminal 110. In this embodiment, the teleoperation support module 130 may present real-time video streamed from the vehicle 102 to a display of the remote support terminal 110 and may provide real-time control data to the vehicle 102 received via the remote support terminal 110 to enable the teleoperator remotely drive the vehicle 102.” (Emphasis added),

a plurality of sensors configured to capture one or more signals associated with the vehicle in para [0019]:
“The vehicle 102 may also comprise various sensors such as optical or infrared cameras, ranging devices such as LIDAR, sonar or radar units, other sensor types allowing real-time acquisition of data on the vehicle environment 100, vehicle 102 components and occupants, that capture image data and other environmental data that may be streamed over one or more networks 140 to a remote support server 120 or to other vehicles 102.”; and 

circuitry, coupled with the plurality of sensors, configured to: 
identify a trigger input to change a current operation mode of the vehicle to a teleoperation mode of the vehicle based on the captured one or more signals in Fig. 1 and para:
“[0022] In an embodiment, the teleoperation support module 130 communicates with a vehicle 102 to provide teleoperation or other support services in instances when extra assistance is desired. For example, the vehicle 102 may request teleoperation assistance from the teleoperation support module 130 when one or more vehicle sensors fail, when an unknown problem occurs with the vehicle's autonomous driving software, when the vehicle 102 encounters a barrier or other hazardous road conditions, or when a passenger manually requests remote assistance. Furthermore, the teleoperation support module 130 may provide teleoperation support when the vehicle 102 enters a geographic region where it is not legally permitted to operate in a completely autonomous way.” (Emphasis added);
 
transmit a teleoperation request to each teleoperation server of a plurality of teleoperation servers based on the identified trigger input in Fig. 6, step 601 and para:
“[0070] FIG. 6 illustrates a first embodiment of a process for assigning an operator to a remote support request. A remote support request is received 601 from a vehicle 102. Responsive to the request, the operator assignment module 208 may retrieve 602 the currently available operators 202 using their operator score values 204 as applied to the vehicle requesting remote support. The operator assignment module 208 may then sort the selected list of operators 202 and select 603 the operator 202 with the highest score value to fulfill the remote support request. The operator assignment module 208 then initiates 604 a remote support session and starts 605 a confirmation timer while awaiting operator confirmation or other positive action signal. Responsive to receiving 606 the confirmation signal, the operator assignment module 208 may enable 607 the teleoperator support module 130 to handle the remote support session for processing the request. Otherwise, if the timer expires before confirmation is received, the operator assignment module 208 may check 608 for existence of other operators suitable to fulfill the request, and select 603 a next available operator 202 in the sorted list. Otherwise, if no other operators are available, the operator assignment module 208 may initiate an error handling procedure 609.”

receive teleoperation cost values from the plurality of teleoperation servers 110 based on the transmitted teleoperation request in Fig. 6 step 602 and Fig. 7 and paras:
“[0070 “…Responsive to the request, the operator assignment module 208 may retrieve 602 the currently available operators 202 using their operator score values 204 as applied to the vehicle requesting remote support… “

And 
[0078] FIG. 7 illustrates an embodiment of a process for matching an operator 202 to a vehicle 102 using a commodity exchange approach with operators 202 as market makers and vehicle controllers 702 as takers. Here, the vehicle controller 702 may comprise an on-board computer system within a vehicle 102 or a remote computer system for remotely managing a vehicle 102 (e.g., such as a fleet management system that manages a fleet of vehicles 102). The vehicle controller 702 may optionally be augmented by a 201 includes a “price tag” field in which each operator 202 may be manually or automatically assigned a price tag 701 that may be expressed as price per unit time, price per one take-over session, or otherwise. The vehicle controller 702 may first send 703 a preliminary information request to the operator assignment module 208, which receives the request. The operator assignment module 208 provides to the vehicle controller 702, a relevant subset 705 of the data structure 201 comprised in part of operator scores and price tags. The vehicle controller 702 receives the relevant subset 705 of the data structure 201 and may then perform 706 a risk and benefit estimation 706 to determine an operator that best meets the criteria of the vehicle controller 702. The vehicle controller 702 submits 707 a remote support request specifying the desired operator 202. The operator assignment module 208 assigns 708 the operator to the vehicle 102 based at least in part of the requested operator.” , 

wherein each teleoperation server of the plurality of teleoperation servers is associated with a plurality of teleoperation devices, each teleoperation device of the plurality of teleoperation devices is associated with a teleoperator of a plurality of teleoperators, and each teleoperation cost value of the teleoperation cost values is a cost of driving the vehicle in the teleoperation mode by a teleoperation device of the plurality of teleoperation devices see Figures 1 and 6 operators 1-4 (202) and para [0078-79] above;Page 2 of 23Application No. 16/295,229
Reply to Office Action of March 19, 2021select a teleoperation server from the plurality of teleoperation servers based on a comparison of the teleoperation cost values received from the plurality of teleoperation servers in Fig. 6 steps 603, 604, 605, 606, 608 and Fig. 7 step 708 and paras:
“[0069] The operator assignment module 208 may employ a number of techniques for matching an operator 202 to a vehicle 102 that may be agnostic to the methodology used for profiling and scoring operators 202.”

And
[0078] “…In this embodiment, the data structure 201 includes a “price tag” field in which each operator 202 may be manually or automatically assigned a price tag 701 that may be expressed as price per unit time, price per one take-over session, or otherwise…The operator assignment module 208 provides to the vehicle controller 702, a relevant subset 705 of the data structure 201 comprised in part of operator scores and price tags. The vehicle controller 702 receives the relevant subset 705 of the data structure 201 and may then perform 706 a risk and benefit estimation 706 to determine an operator that best meets the criteria of the vehicle controller 702. The vehicle controller 702 submits 707 a remote support request specifying the desired operator 202. The operator assignment module 208 assigns 708 the operator to the vehicle 102 based at least in part of the requested operator.” (Emphasis added); 

transmit, in the teleoperation mode, the captured one or more signals to the teleoperation device associated with the selected teleoperation server in Para:
“[0019] …The vehicle 102 may also comprise various sensors such as optical or infrared cameras, ranging devices such as LIDAR, sonar or radar units, other sensor types allowing real-time acquisition of data on the vehicle environment 100, vehicle 102 components and occupants, that capture image data and other environmental data that may be streamed over one or more networks 140 to a remote support server 120 or to other vehicles 102.”; 

receive, in the teleoperation mode, one or more vehicular instructions from the selected teleoperation device associated with the selected teleoperation server in para:
“[0022] In an embodiment, the teleoperation support module 130 communicates with a vehicle 102 to provide teleoperation or other support services in instances when extra assistance is desired. For example, the vehicle 102 may request teleoperation assistance from the teleoperation support module 130 when one or more vehicle sensors fail, when an unknown problem occurs with the vehicle's autonomous driving software, when the vehicle 102 encounters a barrier or other hazardous road conditions, or when a passenger manually requests remote assistance. Furthermore, the teleoperation support module 130 may provide teleoperation support when the vehicle 102 enters a geographic region where it is not legally permitted to operate in a completely autonomous way.”, 

wherein the one or more vehicular instructions are received based on the transmitted one or more signals in para:
“[0023] In an embodiment, upon requesting remote support, a video stream capturing the vehicle environment may be provided by the vehicle 102 to the teleoperation support module 130 and presented at a remote support terminal 110. A human teleoperator at the remote support terminal 110 may view 110. In this embodiment, the teleoperation support module 130 may present real-time video streamed from the vehicle 102 to a display of the remote support terminal 110 and may provide real-time control data to the vehicle 102 received via the remote support terminal 110 to enable the teleoperator remotely drive the vehicle 102”; and 

control, in the teleoperation mode, at least one component of the vehicle based on the received one or more vehicular instructions to control movement of the vehicle in Fig.  6, step 607 and para:
“[0025] The remote support terminals 110, if present, may be coupled to the remote support server 120 via a local area network connection, a direct wired connection, or via a remote connection through the network 140. A remote support terminal 110 may include a display to enable a human teleoperator to view real-time video of the vehicle environment and controls for enabling a human teleoperator to control the vehicle. In an embodiment, the video may include at least a front view that mimics or approximates the view seen by a driver within the vehicle 102. Optionally, the video may include additional views, such as a rear view video, side view videos, or other views that may mimic the views seen by a driver in mirrors of a traditional vehicle or may include other views not necessarily available to a driver of a traditional vehicle. The controls may include controls that mimic those available within a traditional vehicle such as a steering wheel, acceleration pedal, and brake pedal. Alternatively, different forms of controls may be available at the remote terminal 110 such as a joystick, mouse, touch screen, voice control system, gesture control system, or other input mechanism to control one or more aspects of the vehicle 102.”.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of  determining the cost of teleoperating a vehicle. 



Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Magzimof to the prior art of Nissan as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 2 and the limitation the vehicle control system according to claim 1, wherein the plurality of sensors comprises a first image capturing device M101b capturing one or more first images in Nissan figures 8 and 10-13 etc. indicating a view of surrounding of the vehicle in a plurality of directions, and wherein the circuitry: 
analyzes a driving situation indicated by the captured one or more first images; and  


68identifies the trigger input based on the analyzed driving situation to change the current operation mode to the teleoperation mode of the vehicle:


“Example 1. It is a flowchart which shows the flow of an emergency stop response | compatibility process when an unmanned driving vehicle stops by obstacle detection. It is operation | movement explanatory drawing which shows the abnormality generating notification effect | action to an operator when an 

Magzimof  also teaches wherein the plurality of sensors comprises a first image capturing device configured to capture one or more first images indicating a view of surrounding of the vehicle in a plurality of directions in Magzimof paras:
“[0019] “…optical or infrared cameras…” and “[0025]… …A remote support terminal 110 may include a display to enable a human teleoperator to view real-time video of the vehicle environment and controls for enabling a human teleoperator to control the vehicle. In an embodiment, the video may include at least a front view that mimics or approximates the view seen by a driver within the vehicle 102. Optionally, the video may include additional views, such as a rear view video, side view videos, or other views that may mimic the views seen by a driver in mirrors of a traditional vehicle or may include other views not necessarily available to a driver of a traditional vehicle.”, 

and wherein the circuitry is further configured to: 
analyze a driving situation indicated by the captured one or more first images in Magzimof para [0022]:
“For example, the vehicle 102 may request teleoperation assistance from the teleoperation support module 130 when one or more vehicle sensors fail, when an unknown problem occurs with the vehicle's autonomous driving software, when the vehicle 102 encounters a barrier or other hazardous road conditions,”; and 

identify the trigger input based on the analyzed driving situation to change the current operation mode to the teleoperation mode of the vehicle in Magzimof para [0022] above “when the vehicle 102 encounters a barrier or other hazardous road conditions”.  

Accordingly, the prior art references teach all of the claimed elements.
The combination of the known elements is achieved by a known method of  identifying triggers to change the driving mode of a vehicle. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle driving mode change would be triggered. 

Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Magzimof to the prior art of Nissan as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 6 and the limitation the vehicle control system according to claim 1, wherein the circuitry: 

identifies the trigger input based on the determined absence of the map information to change the current operation mode to the teleoperation mode of the vehicle see Nissan:
“The automatic driving recognition determination processor M102 performs integrated processing for recognition determination for automatic driving based on the sensing data from the sensor M101 and the map / route data M103.


The destination and route follow the virtual course recorded in the map / route data M103, but like the AGV (Auto Guided Vehicle), physical travel such as magnetic rails buried on the ground It may be one that follows the route.”.  

	Wherein it is understood that in automatic driving the loss of map data would cause an emergency stop because the vehicle would not know where it was or where it was supposed to be going.

	See also Magzimof para [0022] “when an unknown problem occurs with the vehicle's autonomous driving software,” wherein it is understood that an absence of map data connotes an unknown problem occurring with the map portion of the autonomous driving software since it would not be known why the map information was missing or the destination where the vehicle is supposed to be autonomously driving.

Accordingly, the prior art references teach all of the claimed elements.



Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, a support request would be sent and the operation mode would change from autonomous to teleoperated. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Magzimof to the prior art of Nissan as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 7 and the limitation the vehicle control system according to claim 1, wherein each of the plurality of teleoperation servers is associated with a geo-location, and wherein, in the teleoperation mode, the circuitry: 
transmits a teleoperation request to each of the plurality of teleoperation servers; receives a teleoperation cost value from each of the plurality of teleoperation servers based on the transmitted teleoperation request; and 

“The operator skill (operator's operation level) is managed by license information issued in consideration of education, safety awareness, visual acuity and the like. That is, the operator skill is divided into, for example, “operation level 1”, “operation level 2”, and “operation level 3” based on the license information, and determines whether the remote operation input by the operator is valid or invalid. This is reflected in vehicle operation. 
  That is, when the operator skill is “operation level 1” and “operation level 2”, “area 1 range B” is used, and if the remote operation position by the remote controller M115 exists within “area 1 range B”, an emergency stop is performed. It is a position where it can be confirmed that there is nothing that prevents the vehicle from proceeding. On the other hand, when the operator skill is “operation level 3”, “area 2 range C” is used, and if the remote operation position by the remote controller M115 is within “area 2 range C”, the vehicle of the emergency stop is prevented. A position where it can be confirmed that there is no. “.  

	Wherein it is understood that the cost values connote license information and that the level 1 operator is the lowest skill and lowest cost to teleoperate the vehicle, whereas a level 3 operator costs more to obtain and is the last operator to be called upon to prevent an emergency stop when the lower operator skills are not adequate to fulfill the request.

While it is considered that Nissan teaches the claimed limitations as explained above, Magzimof also expressly teaches the recited limitations in Figure 6 steps 602 and 603 and 608 and paras:
“[0034] … The network devices 145 may have varying capabilities and may be spread over a wide geographic area. Thus, different allocations of network resources may be available to vehicles 102 in different locations at 145, and network congestion in the area where each vehicle 102 is located.”
“[0063] In an embodiment, the score calculation module 206 may use the filtering process described above to filter operators 202 depending on the location of the operator 202 workstation. For instance, a remote support request may only be assigned to an operator 202 located in the same municipality as the vehicle 102 if required by local legislation.”
“[0079] FIG. 8 illustrates an embodiment of a process for matching an operator 202 to a vehicle 102 using a commodity exchange approach with operators 202 as takers and vehicle controllers 702 as market makers. In this embodiment, the data structure 201 includes an auxiliary database 803 that stores, for each vehicle class 203, a price tag 801 and a minimum acceptable operator score value 802.”.

	Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of  selecting the lowest cost teleoperator. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, a driver of the lowest appropriate costs would be selected to teleoperate the vehicle when the map information is not available. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Magzimof to the prior art of Nissan as explained above as 

Regarding claim 8 and the limitation the vehicle control system according to claim 1, wherein a geo-location of the vehicle is different from the geo-location of the teleoperation server see Nissan Figure 10 above and Magzimof para [0034] 
“ The network devices 145 may have varying capabilities and may be spread over a wide geographic area. Thus, different allocations of network resources may be available to vehicles 102 in different locations at different times depending on environmental factors, the capabilities of different network devices 145, and network congestion in the area where each vehicle 102 is located.” And
 
“[0063] In an embodiment, the score calculation module 206 may use the filtering process described above to filter operators 202 depending on the location of the operator 202 workstation. For instance, a remote support request may only be assigned to an operator 202 located in the same municipality as the vehicle 102 if required by local legislation.”.  

	Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of assigning a teleoperator. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, a driver would be selected to teleoperate the vehicle. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Magzimof to the prior art of Nissan as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 9 and the limitation the vehicle control system according to claim 1, wherein, in the teleoperation mode, the circuitry: 
retrieves first time-zone information of a geo-location of each of the plurality of teleoperation servers; and 
selects the teleoperation server from the plurality of teleoperation servers based on the retrieved first time-zone information of each of the plurality of teleoperation servers and second time-zone information of a current geo-location of the vehicle see Nissan:
“The operation authority information storage unit L101c stores information on the normal time remote operation authority (FIG. 6). The remotely operable position information storage unit L101d generates remotely operable ranges (area 1 range, area 2 range) with different distances from the emergency stop vehicle, and this range is stored and set. The operator authority determination processing unit L101e selects an operator at a position closest to the emergency stop vehicle as an operator that needs to switch the remote operation authority. When the operator is selected, the license information of the operator skill is added as personal information of the selected operator.” (Emphasis added).  

	Wherein it is understood that the operator authorities are in different time zones and “normal time” connotes the claimed time-zone information.

Magzimof also teaches retrieving a first time-zone information of a geo-location of each of the plurality of teleoperation servers; and selecting the teleoperation server from the plurality of teleoperation servers based on the retrieved first time-zone information of each of the plurality of teleoperation servers and second time-zone information of a current geo-location of the vehicle in para:
“[0062] In an embodiment, the score calculation module 206 may use the filtering process described above to filter operators 202 depending on the difference between an operator time zone and a vehicle time zone. For instance, a remote support request may only be assigned to an operator 202 located in the same time zone as the vehicle 102.”

	Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of  assigning a teleoperator based on the time zone of a teleoperator and the teleoperated vehicle. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, an appropriately time zoned driver would be selected to teleoperate the vehicle. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Magzimof to the prior art of Nissan as 

Regarding claim 10 and the limitation the vehicle control system according to claim 1, wherein, in the teleoperation mode, the circuitry: 
Receive driving licensing information from each of the plurality of teleoperation servers see Magzimof para [0060]:
determine that the driving licensing information is compliant with each of a current geo-location of the vehicle and a geo-location of a destination point of a journey of the vehicle see Nissan:
“The operator skill (operator's operation level) is managed by license information issued in consideration of education, safety awareness, visual acuity and the like. That is, the operator skill is divided into, for example, “operation level 1”, “operation level 2”, and “operation level 3” based on the license information, and determines whether the remote operation input by the operator is valid or invalid. This is reflected in vehicle operation.


The remote operation input unit M115d is an operation button or the like for inputting a remote operation to which a remote operation authority is given. When the button operation is performed, the remote operation input unit M115d wirelessly transmits to the unmanned driving vehicle via the wireless module M115a. The operator information input unit M115e inputs license information of operator skills for each of the in-route workers W101 to W105 carrying the remote controller M115. The operator information storage unit M115f stores the license information of the operator skill and transmits the position information to the processing system L101 via the wireless module M115a.”.  

	And select the teleoperation server based on the determination that the driving licensing information is compliant with each of the current geo-location of the vehicle and the geo-location of the destination point of the journey of the vehicle see the 

While it is considered that Nissan teaches the claimed limitations as explained above, Magzimof also teaches receiving driving licensing information from each of the plurality of teleoperation servers; and selecting the teleoperation server based on a determination that the driving licensing information received from the teleoperation server is compliant with a current geo-location of the vehicle and a geo-location of a destination point of a journey of the vehicle in para:
“[0060] In an embodiment, the score calculation module 206 may use the filtering process described above to filter operators 202 depending on possession of a license type required for a particular vehicle class 203 in the target jurisdiction.”

	Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of  filtering and assigning a teleoperator based on “possession of a license type required for a particular vehicle class 203 in the target jurisdiction”

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, an appropriately licensed driver would be selected to teleoperate the vehicle. 



Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Magzimof to the prior art of Nissan as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 11 and the limitation the vehicle control system according to claim 1, 
wherein the circuitry receives the one or more vehicular instructions from the teleoperation device based on the one or more signals rendered on the teleoperation device see Nissan:
“As a start command during autonomous driving, (a) Restart after safety confirmation when stopping on the stop line (b) Re-start after confirming safety when stopping for obstacle avoidance with obstacle detected by sensor M101 (c) As a basic function, the vehicle restarts after the traffic permission is given by the green light when the vehicle stops at an intersection with traffic lights. However, the restart after stopping at the cargo handling hall or the restart after the mechanical brake M111 is operated is not automatically performed, but is manually performed by an operation unit having the authority of the operator.


  In step S7, if it is determined in step S2 that the vehicle cannot travel due to the presence of obstacles on the travel route of the emergency stop vehicle, an operator near the emergency stop vehicle travels manually. The obstacle that hinders the process is removed and the process proceeds to step S8.


  In step S7, if it is determined in step S2 that the vehicle cannot travel due to the presence of obstacles on the travel route of the emergency stop vehicle, an 

Magzimof also teaches wherein the circuitry receives the one or more vehicular instructions from the teleoperation device based on the one or more signals rendered on the teleoperation device in Figs 1 and 6 step 607.

	Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of  teleoperating a vehicle. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle would be teleoperated. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Magzimof to the prior art of Nissan as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 19 and the limitation the teleoperation device according to claim 18, further comprising a first plurality of control elements, wherein the circuitry is further configured to: 
control the display screen to display a second plurality of control elements based on the identification information of the vehicle included in the received teleoperation request,
receive the one or more control inputs through at least one of the first plurality of control elements or the second plurality of control elements see the teachings of both Nissan and Magzimof above wherein it is understood that those controls necessary to operate the different classes of vehicle would be displayed so that the vehicle can be operated.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Magzimof to the prior art of Nissan as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2018063615 to Nissan provided as Foreign Patent Document Cite No. 1 in the 03/07/2019 IDS in view of US 20200062267 A1 to Magzimof; Shay et al. (Magzimof) as applied to the claims above and further in view of US 20170057507 A1 to Gordon; Michael S. et al. (Gordon).

Regarding claim 3 the combination of Nissan and Magzimof above does not appear to expressly disclose, however Gordon teaches in for example the figures below:


    PNG
    media_image12.png
    460
    598
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    688
    987
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    634
    956
    media_image14.png
    Greyscale




    PNG
    media_image15.png
    484
    741
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    812
    634
    media_image16.png
    Greyscale




    PNG
    media_image17.png
    637
    629
    media_image17.png
    Greyscale
the limitations a vehicle control system in figures 1-5 above, wherein the plurality of sensors comprises a second image capturing device in figure 3 sensors 353 and para:
“[0055] In one embodiment of the present invention, determining the type and/or condition of tires on SDVs is performed by image analysis. For example, assume that the sensors 353 shown in FIG. 3 on SDV 302 are on-board cameras aimed at the tires on SDV 302. The nature of the tread, inflation, etc. of the tires is determined by image analysis of images of the tires captured by these cameras, 302.”,

 	configured to capture one or more second images indicating an interior view of the vehicle, 
wherein the circuitry is further configured to: 
detect a presence of a rider at a driver seat of the vehicle based on an analysis of the captured one or more second images in Figure 5 steps 502-504 and paragraphs;
“[0079] After initiator block 502, one or more processors receive an emotional state descriptor for at least one occupant of a self-driving vehicle (SDV), as described in block 504.”,

determine an emotional state of the rider over a time period based on the analysis of the captured one or more second images and detected presence of the rider in para;
“[0080] In one embodiment of the present invention, the emotional state descriptor for the occupant(s) is received from an input device, which receives the emotional state descriptor from the occupant(s). For example, the SDV display 311 within the SDV 302 shown in FIG. 3 may present slider bars, input fields, touch-screen icons, etc. that represent various emotions and their levels in a graphical user interface (GUI), such as GUI 602 depicted in FIG. 6.“  and 

identify the trigger input based on the determined emotional state of the rider to change the current operation mode to the teleoperation mode of the vehicle in Figure 5 step 508 and paragraphs:
“[0087] As described in block 508, one or more processors then issue spatial separation instructions to a control mechanisms controller (e.g., SDV control mechanisms controller 303 shown in FIG. 3) on the SDV to adjust a spacing (spatial separation) between the SDV and the other vehicle based on the emotional state descriptor for said at least one occupant of the SDV. For example, if the emotional state of the occupant(s) is anxiety beyond a certain predefined level, then the spatial separation is adjusted until the anxiety level of the occupant(s) drops below that predefined level. The level of anxiety is determined by inputs from the occupant(s) (see FIG. 6) and/or by interpreting outputs 
[0096] In one or more embodiments of the present invention, adjusting the spatial separation between the SDV and another vehicle is partially dependent on the types of vehicles involved. For example, assume that vehicle 202a shown in FIG. 2 has characteristics (e.g., make, model, size, etc.) found in other members of a cohort of vehicles. Assume that this characteristic/trait affects the vehicles' ability to respond to emergency situations (such as obstacles in the road) when operating in autonomous mode. Assume further that historical data shows that these cohort members (e.g., particular makes and models of SDVs) have a history of fewer accidents when a certain minimum spatial separation from other vehicles is maintained at all times. As such, the system (e.g., SDV on-board computer 301 shown in FIG. 3) will automatically maintain this minimum spatial separation between the SDV and other vehicles.”.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method wherein “the distance between the SDV and the other vehicle is adjusted until the person is comfortable (as indicated by feedback from the person). “ as taught in para:
“[0024] Thus, if a person is uncomfortable with a spacing between the SDV in which he/she is riding and another vehicle, whether for issues caused by irrational emotional factors or rational cognitive factors, then the distance between the SDV and the other vehicle is adjusted until the person is comfortable (as indicated by feedback from the person). This feedback may be textual (e.g., as an input to a display) and/or biometric (e.g., as biometric indicators from biometric sensors), in accordance with various embodiments of the present invention.”. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, WHEN ENCOUNTERING AN OBSTACLE, Nissan would have the ability to change to teleoperation mode at a DISTANCE BASED ON THE EMOTIONS OF THE DRIVER. 


Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Gordon to the prior art combination of Nissan as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 4 and the limitation the vehicle control system according to claim 3, wherein the plurality of sensors comprises a biometric sensor, and 
wherein the circuitry controls the biometric sensor to determine the emotional state of the rider over the time period see the teachings of Gordon above incorporated herein.  See Gordon paras:
“[0024] Thus, if a person is uncomfortable with a spacing between the SDV in which he/she is riding and another vehicle, whether for issues caused by irrational emotional factors or rational cognitive factors, then the distance between the SDV and the other vehicle is adjusted until the person is comfortable (as indicated by feedback from the person). This feedback may be textual (e.g., as an input to a display) and/or biometric (e.g., as biometric indicators from biometric sensors), in accordance with various embodiments of the present invention.

[0026] In an embodiment of the present invention, the emotional state of the occupants is detected by biometrics of the occupants. Such biometrics, which are captured by an onboard video camera, wearable biometric sensors, etc., are used to automatically adjust the minimum distance between the SDV and the other vehicle in order to create a riding environment that is comfortable and not fear-inducing.” 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Gordon to the prior art combination of Nissan as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 5 and the limitation the vehicle control system according to claim 3, wherein the circuitry: 
retrieves past driving information associated with the rider based on the detected presence of the rider see Gordon para:
“[0029] In an embodiment of the present invention, a driver profile provides an indication of an SDV occupant's abilities and preferences, including the SDV occupant's (base) emotional state.”; and 

69identifies the trigger input based on the retrieved past driving information to change the current operation mode to the teleoperation mode of the vehicle see Gordon para:
“[0031] In an embodiment of the present invention, occupant profiles are downloaded from smart phones or wearable devices of the occupants. The occupant profiles may indicate a preferred distance (spatial or temporal) between another vehicle and the front, side, or rear of the SDV. However, in a preferred embodiment, the occupant profile indicates an overall emotional trait of the occupant (i.e., one who is a risk taker, one who has trust in technology, one who is mistrustful of new technology, one who is uncomfortable in confined areas, etc.). This overall emotional trait may be derived from a questionnaire, a history of biometric readings, etc. Based on this overall emotion trait, the system adjusts spacing between an SDV in which the occupant is riding and other vehicles, as described herein.”.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Gordon to the prior art combination of Nissan as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Claims 12-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2018063615 to Nissan provided as Foreign Patent Document Cite No. 1 in the 03/07/2019 IDS in view of US 20200062267 A1 to Magzimof; Shay et al. (Magzimof) and further in view of US 20170057507 A1 to Gordon; Michael S. et al. (Gordon) as applied to the claims above and further in view of US 20190064805 A1 to Frazzoli; Emilio et al. (Frazzoli).

Regarding claim 12 the combination of Nissan above teaches the limitations a teleoperation server to provide teleoperation service, comprising: 
a memory configured to store vehicle information of a plurality of vehicles and teleoperation information of a plurality of teleoperation devices; and 
circuitry, coupled with the memory, to: 
receive a teleoperation request from an information processing apparatus, wherein the teleoperation request includes route information indicating a starting point and a destination point of a journey to be started see Magzimof Para [0060] “jurisdiction” and para [0062] “time zone” wherein it is understood that the starting point is the location of the vehicle at the moment of requesting support and the destination is the point at which teleoperation is no longer required, i.e. the “target jurisdiction”; 

select a teleoperation device from the plurality of teleoperation devices based on a second analysis of the received teleoperation request and the stored teleoperation information in Magzimof Fig. 6, items 606, 608; 
wherein the teleoperation cost values are associated with a plurality of teleoperation servers including the teleoperation server, each teleoperation server of the plurality of teleoperation servers is associated with a respective plurality of teleoperation devices, each teleoperation device of the plurality of teleoperation devices is associated with a teleoperator of a plurality of teleoperators,Page 7 of 23Application No. 16/295,229 Reply to Office Action of March 19, 2021each teleoperation cost value of the teleoperation cost values is a cost of driving the vehicle in a teleoperation mode by the teleoperation device see Magzimof Fig. 1 and 6, items 602, 202, 603, etc.;
control a communication between the selected vehicle and the selected teleoperation device in Magzimof Fig. 6 step 607 and the rejection of corresponding parts of the claims above which is/are incorporated herein.

The combination of Nissan above does not appear to expressly disclose 72receiving a response indicating a completion of the journey from the information processing apparatus; and 
calculate a first incentive value for the selected vehicle and a second incentive value for the selected teleoperation device based on the received response.  

Frazzoli teaches in for the example, the figures below:

    PNG
    media_image18.png
    765
    637
    media_image18.png
    Greyscale



    PNG
    media_image19.png
    726
    587
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    733
    566
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    784
    789
    media_image21.png
    Greyscale

And associated descriptive texts including for example:

“[0181] In some instances, the mixed-mode driving server 621 can, through the AV system 601 or device 641, provide positive and negative incentives (e.g., penalties) to dissuade bad behavior and encourage 621. In some examples, incentives may be used to discourage passengers from dropping off the AV system at locations where the AV system cannot drive itself autonomously.”


[0185] In some existing transportation systems (such as taxis), a human driver has to be present in a vehicle to manually operate the vehicle. Upon a request, the driver drives the vehicle to a passenger's pickup location, takes the passenger to his destination, and then moves to the next trip or does something else. Such systems are costly because they require a human driver to provide mobility for passengers. The mixed-mode driving system described in this document may remove the limitation by (1) causing the AV system to drive in an autonomous driving mode when there is no occupant on board, and (2) allowing an occupant to drive in a manual driving mode during his trip.

receiving a response indicating a completion of the journey from the information processing apparatus in para [0181] “dropping off the AV system at locations where the AV system cannot drive itself autonomously.”; and 

calculate a first incentive value for the selected vehicle and a second incentive value for the selected teleoperation device based on the received response in para [0181] “incentives may be used to discourage passengers”.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method using incentives




Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Frazzoli to the prior art combination of Nissan and Gordon as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 13 and 14 and the limitation the teleoperation server according to claim 12, wherein the vehicle information comprises at least one of 
identification information see Magzimof para [0006] “a class of the vehicle”, 
availability information see Magzimof item 608 “are other operators available”, 
a current geo-location see Magzimof para[0032] “vehicle location”, or 
registered owner information of the plurality of the vehicles or teleoperation devices see the teachings of Magzimof above and Frazzoli para [0142] “ The AV system may access records of a person (e.g., sender, owner, carrier, or receiver) associated with the object (e.g., driving history, social media, personal profiles, occupation, training, and 
or driving licensing information of the plurality of teleoperation devices see Magzimof para [0060].

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Magzimof and Frazzoli to the prior art combination of Nissan as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 15 and the limitation the teleoperation server according to claim 14, wherein the vehicle information indicates specification information of the plurality of vehicles see Magzimof Fig. 2, items 201, 202-204 and Fig. 6 step 602 and the teleoperation information indicates driving capability information of a plurality of human teleoperators associated with each of the plurality of teleoperation devices see Magzimof Fig. 6 step 602 and 603, and 
the circuitry is further configured to select the teleoperation device from the plurality of teleoperation devices based on comparison between the specification information and the driving capability information see Magzimof step 603 606 and 607 and the teachings of Nissan as explained in the rejection of corresponding parts of Nissan itself above regarding which operator is approved to remotely operate the designate 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Frazzoli and Magzimof to the prior art combination of Nissan as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 16 and the limitation the teleoperation server according to claim 12, wherein the circuitry selects the teleoperation device from the plurality of teleoperation devices based on the route information in the received request and a geo-location of each of the plurality of teleoperation devices see the teachings of Magzimof para [0060] “target jurisdiction” and Nissan above with regard to the rejection of corresponding parts incorporated herein.  

Regarding claim 17 and the limitation the teleoperation server according to claim 12, wherein the circuitry calculates the first incentive value and the second incentive value based on at least one of time information of the journey or geo-locations of the selected vehicle and the selected teleoperation device see the teachings of Frazzoli above incorporated herein by reference.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Frazzoli to the prior art combination of Nissan as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 20 and the limitation the teleoperation device according to claim 18, wherein the circuitry receives an incentive value from a teleoperation server associated with the vehicle see the teachings of the combination of references as explained above incorporated herein wherein it is understood that Frazzoli teaches an incentive value that would be obvious to incorporate into the combination of Nissan.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2018063615 to Nissan provided as Foreign Patent Document Cite No. 1 in the 03/07/2019 IDS in view of US 20200062267 A1 to Magzimof; Shay et al. (Magzimof) in view of US 20170057507 A1 to Gordon; Michael S. et al. (Gordon) in view of US 20190064805 A1 to Frazzoli; Emilio et al. (Frazzoli) as applied to the claims above and further in view of US 9494935 B2 to Okumura; Bunyo et al. (Okumura).

Regarding claim 21 while it is considered that the combination of Nissan above teaches the quality of viewing the vehicle to select which operator controls the vehicle, the combination of Nissan as explained above does not appear to expressly disclose however Okumura teaches in for example Col. 9, lines 40+:
“(30) In another example implementation, the vehicle 200 can be equipped with a cognitive radio that can measure quality metrics of available networks (such as bandwidth, network speed, reliability, etc.) so that the computing device 100 can search and lock onto the optimal communication networks in terms of quality-of-service (QoS) and bandwidth capabilities. The computing device 100 can also utilize the driver's mobile phone to engage in its search for the optimal communication networks.” 

wherein the circuitry is further configured to: 
determine at least one of a channel quality or a reception strength of signals associated with the one or more vehicular instructions from a first base station associated with the vehicle control system; 
continue, in the teleoperation mode, control of the at least one component of the vehicle in a case the at least one of the channel quality or the reception strength of the signals is higher than a determined threshold; and Page 10 of 22Application No. 16/295,229 Reply to Office Action of September 17, 2020 
determine a second base station in a case where at least one of the channel quality or the reception strength of signals is lower than the determined threshold, wherein the first base station and the second base station are at a same geo-location wherein it is understood that “so that the computing device 100 can search and lock onto the optimal communication networks in terms of quality-of-service (QoS) and bandwidth capabilities” connotes the claimed limitations. Page 11 of 22  

Accordingly, the prior art references teach all of the claimed elements.




Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the best quality of service would be obtained and bandwidth would be conserved (see Okumura Abstract). 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Okumura to the prior art combination of Nissan as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention with regard to teleoperating vehicles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20210910